DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-5) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Meadow (9841494).
Regarding claim 1: Meadow discloses a portable device (as depicted in figure 22 of Meadow and see associated descriptions for details) comprising:
a vibration sensor (col. 18, lines 33-40 of Meadow); and
a determination unit that determines that vibration is detected when an amount of


wherein the determination unit selects one of determination thresholds that are indicative of different vibration detection sensitivities and determines whether or not vibration is detected based on the selected determination threshold (col. 30, lines 6-23 of Meadow). Meadow discloses a portable device (smart device) with a vibration sensing unit for level of vibration.
Regarding claim 2: Meadow teaches that comprising a reception unit that receives a polling signal transmitted from a device serving as a communication peer of the portable device, wherein when the reception unit receives the polling signal, the determination unit selects one of the determination thresholds that is indicative of a higher sensitivity than when the polling signal is not received by the reception unit and determines whether or not vibration is detected in a high sensitivity mode (col. 29, lines 32-41; col. 34, lines 36-46 and col. 35, lines 53-62 of Meadow).
Regarding claim 3: Meadow teaches that wherein when the reception unit does not receive the polling signal in the high sensitivity mode, the determination unit selects one of the determination thresholds that is indicative of a lower sensitivity than the high sensitivity mode and determines whether or not vibration is detected in a standard sensitivity mode, and when the determination unit does not determine that vibration is detected for a fixed period of time in the standard sensitivity mode, the determination unit selects one of the determination thresholds that is indicative of a lower sensitivity 
Regarding claim 4: meadow teaches that wherein in the high sensitivity mode, the determination unit always determines that vibration is detected, in the standard sensitivity mode or the low sensitivity mode, the determination unit determines that vibration is detected when an amount of vibration exceeding the corresponding determination threshold is applied to the portable device, and the determination unit switches ON a function for receiving the polling signal with the reception unit when determining that vibration has been detected and switches OFF the function for receiving the polling signal with the reception unit when determining that vibration has not been detected (col. 31, lines 35-45; col. 32, lines 38-41 and col. 34, lines 36-46 of Meadow).
Regarding claim 5: Meadow teaches that wherein in the low sensitivity mode, the determination unit selects a first determination threshold from the determination thresholds, in the standard sensitivity mode, the determination unit selects a second determination threshold from the determination thresholds by which detection of vibration is more likely to be determined than the first determination threshold, and in the high sensitivity mode, the determination unit selects a third determination threshold from the determination thresholds by which detection of vibration is always determined (col. 35, lines 59-62 and col. 34, lines 36-40 of Meadow).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fields et al (9959780) and Rosing et al (2010/0097208) cited for vibration detection for tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. WONG/Primary Examiner, Art Unit 2689